Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 3/31/21.  Claims 1-20 are pending and have been examined.
	Claims 1-2, 4, 6-8, and 13-16 are rejected.
Claims 3, 5, 9-12 and 17-20 are objected

Drawings
	The drawings filed on 3/31/21 are accepted by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities: “The method of claim 8” on line 1 should be “The method of claim 9” based on the context of claim 12.  Appropriate correction is required. For the purpose of the examination, the examiner has interpreted “The method of claim 8” on line 1 as “The method of claim 9”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US20150316861 to Cheng et al. (hereinafter “Cheng”), in view of US20220034708 to Elliott et al. (hereinafter “Elliott”), further in view of translation of KR101647688 to Park et al. (hereinafter “Park”).

	As per claim 1, Cheng substantially discloses a method (Cheng, see Fig. 3), comprising: receiving, by a cooling controller, wafer information associated with a wafer (Cheng, see [0028]), determining, by the cooling controller and based on the wafer information, a pattern mask area for the wafer (Cheng, see [0028]-[0031] for determining a pattern density of the mask based on the wafer information, it is noted that the pattern density is defined as a ratio of area not occupied by the light block layer to total area of a mask, therefore Cheng discloses determining a pattern mask area for the wafer), determining, by the cooling controller, a cooling time for the wafer based on the pattern mask area and exposure process information (Cheng, see [0026] and [0033]). Cheng does not explicitly disclose wafer information from one or more sensors, causing, by the cooling controller, a cooling plate to cool the wafer for a time duration equal to the cooling time. 
	However, Elliott in an analogous art discloses causing, by the cooling controller, a cooling plate to cool the wafer for a time duration equal to the cooling time (Elliott, see [0045] and [0047]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Elliott into the method of Cheng. The modification would be obvious because one of the ordinary skill in the art would want to optimize the cooling of the wafer so that the throughput and productivity can be improved (Elliott, see [0019]).
	The combination of Cheng and Elliott does not explicitly disclose wafer information from one or more sensors. However, Park in an analogous art discloses wafer information from one or more sensors (Park, see pages 3-4).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Park into the above combination of Cheng and Elliott. The modification would be obvious because one of the ordinary skill in the art would want to automatically obtaining a die size and number in the mask in order to process the wafer with a mask comprising a plurality of dies (Park, see abstract).

	As per claim 2, the rejection of claim 1 is incorporated, Park further discloses the wafer information includes an image scan of the wafer (Park, see page 3); and wherein determining the pattern mask area for the wafer comprises: determining a center point of the wafer based on the image scan; determining a plurality of field edge points for the wafer that is based on the center point; and determining the pattern mask area based on the plurality of field edge points (Park, see pages 4-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Park into the above combination of Cheng and Elliott. The modification would be obvious because one of the ordinary skill in the art would want to automatically obtaining a die size and number in the mask in order to process the wafer with a mask comprising a plurality of dies (Park, see abstract).

As per claim 6, the rejection of claim 1 is incorporated, Park further discloses determining the pattern mask area based on wafer information associated with the wafer (Park, see pages 3-4).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Park into the above combination of Cheng and Elliott. The modification would be obvious because one of the ordinary skill in the art would want to automatically obtaining a die size and number in the mask in order to process the wafer with a mask comprising a plurality of dies (Park, see abstract).

	As per claim 15, Cheng substantially discloses a system (Cheng, see Fig. 3), comprising: a cooling controller (Cheng, see [0028]-[0031]); the cooling controller to: determine a pattern mask area for the wafer (Cheng, see [0028]-[0031]); determine a time adjustment based on the pattern mask area, determine a cooling time for the wafer based on the time adjustment, provide a signal to a cooling module (Cheng, see [0026]-[0033]). Cheng does not explicitly disclose one or more sensors to: generate an image scan of a wafer, and provide the image scan to a controller, determine a plurality of field edge points for the wafer based on the image scan, determine a mask area based on the plurality of field edge points, provide a signal to a cooling plate based on the cooling time; and the cooling plate to cool the wafer for a time duration equal to the cooling time based on the signal. 
	However, Elliott in an analogous art discloses provide a signal to a cooling plate based on the cooling time; and the cooling plate to cool the wafer for a time duration equal to the cooling time based on the signal (Elliott, see [0045] and [0047]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Elliott into the method of Cheng. The modification would be obvious because one of the ordinary skill in the art would want to optimize the cooling of the wafer so that the throughput and productivity can be improved (Elliott, see [0019]).
	The combination of Cheng and Elliott does not explicitly disclose one or more sensors to: generate an image scan of a wafer, and provide the image scan to a controller, determine a plurality of field edge points for the wafer based on the image scan, determine a mask area based on the plurality of field edge points. However, Park in an analogous art discloses one or more sensors to: generate an image scan of a wafer, and provide the image scan to a controller (Park, see page 3), determine a plurality of field edge points for the wafer based on the image scan, determine a mask area based on the plurality of field edge points (Park, see pages 3-5).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Park into the above combination of Cheng and Elliott. The modification would be obvious because one of the ordinary skill in the art would want to automatically obtaining a die size and number in the mask in order to process the wafer with a mask comprising a plurality of dies (Park, see abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Elliott, in view of Park, further in view of US20170028560 to Senn.

As per claim 4, the rejection of claim 2 is incorporated, the combination of Cheng, Elliott and Park does not explicitly disclose wherein the center point of the wafer is based on a plurality of edge points for the wafer. However, Senn in an analogous art discloses wherein the center point of the wafer is based on a plurality of edge points for the wafer (Senn, see [0047]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Senn into the above combination of Cheng, Elliott and Park. The modification would be obvious because one of the ordinary skill in the art would want to accurately determine position of the wafer to facilitate accurate capture, retrieval and transfer of the wafer (Senn, see [0035]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Elliott, in view of Park, further in view of translation of JP2006080410 to Minoru et al. (hereinafter “Minoru”).

As per claim 7, the rejection of claim 1 is incorporated, the combination of Cheng, Elliott and Park does not explicitly disclose determining the cooling time based on a default cooling time. However, Minoru in an analogous art discloses determining the cooling time based on a default cooling time (Minoru, see pages 7-8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Minoru into the above combination of Cheng, Elliott and Park. The modification would be obvious because one of the ordinary skill in the art would want to achieve predictable result of preventing the thermal stress of the wafers (Minoru, see abstract).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US6266125 to Fukuda et al. (hereinafter “Fukuda”), in view of Elliott.

As pe claim 8, Fukuda substantially discloses a method (Fukuda, see Fig. 3 and its corresponding paragraphs), comprising: coating each wafer in the wafer lot with a photoresist (Fukuda, see Fig. 1, col. 5 line 60-col. 6 line 5 and col. 7 line 15), cooling each wafer in the wafer lot (Fukuda, see Fig. 1, col. 6 lines 6-13 and col. 7 line 15); exposing each wafer in the wafer lot to a radiation source to transfer a pattern from a photomask to the photoresist (Fukuda, see Fig. 1, col. 6 lines 13-20, col. 6 lines 57-63 and col. 7 line 15); and developing the pattern transferred to the photoresist on each wafer in the wafer lot (Fukuda, see Fig. 1, col. 6 lines 13-20, col. 6 lines 57-63 and col. 7 line 15). Fukuda does not explicitly disclose determining a cooling time for the wafer lot, cooling based on the cooling time.
However, Elliott in an analogous art discloses determining a cooling time for the wafer lot, cooling based on the cooling time (Elliott, see [0045] and [0047]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Elliott into the method of Fukuda. The modification would be obvious because one of the ordinary skill in the art would want to optimize the cooling of the wafer so that the throughput and productivity can be improved (Elliott, see [0019]).

As per claim 13, the rejection of claim 8 is incorporated, Fukuda further discloses each wafer in the wafer lot (Fukuda, see Fig. 1 and col. 7 line 15). Elliott further discloses determining respective cooling times for each wafer (Elliott, see [0033] and [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Elliott into the method of Fukuda. The modification would be obvious because one of the ordinary skill in the art would want to optimize the cooling of the wafer so that the throughput and productivity can be improved (Elliott, see [0019]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, in view of Elliott, further in view of Minoru.

As per claim 14, the rejection of claim 8 is incorporated, the combination of Fukuda and Elliott does not explicitly disclose determining a single cooling time to be used for all wafers in the wafer lot. However, Minoru in an analogous art discloses determining a single cooling time to be used for all wafers in the wafer lot (Minoru, see pages 7-8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Minoru into the above combination of Fukuda and Elliott. The modification would be obvious because one of the ordinary skill in the art would want to achieve predictable result of preventing the thermal stress of the wafers (Minoru, see abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Elliott, in view of Park, further in view of US20180218925 to Shigetomi et al. (hereinafter “Shigetomi”).

As per claim 16, the rejection of claim 15 is incorporated, Elliott further discloses the cooling controller providing the signal to the cooling plate (Elliott, see [0045] and [0047]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Elliott into the method of Cheng. The modification would be obvious because one of the ordinary skill in the art would want to optimize the cooling of the wafer so that the throughput and productivity can be improved (Elliott, see [0019]).
The combination of Cheng, Elliott and Park does not explicitly disclose a signal converter, provide the signal via the signal converter and wherein the signal converter is to convert the signal from a digital signal to an analog signal. However, Shigetomi in an analogous art discloses a signal converter, provide the signal via the signal converter and wherein the signal converter is to convert the signal from a digital signal to an analog signal (Shigetomi, see [0050]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shigetomi into the above combination of Cheng, Elliott and Park. The modification would be obvious because one of the ordinary skill in the art would want to correct the target value of the wafer by convert the signal from a digital signal to an analog signal (Shigetomi, see [0050])

Allowable Subject Matter
Claims 3, 5, 9-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US8376637 discloses a photoresist coating and developing apparatus 1 includes a photoresist film forming unit that forms a photoresist film on a substrate; a heat treatment unit that heats the substrate on which the photoresist film is formed by the photoresist film forming unit; a cooling unit that cools the substrate, on which the photoresist film is formed and which is heated by the heat treatment unit, to normal temperature; a heating unit 61 that heats the substrate, which is cooled to normal temperature by the cooling unit, to a predetermined temperature; a load-lock chamber L1 that unloads the substrate under depressurized atmosphere to expose the photoresist film; and a transfer device 62 that transfers the substrate from the heating unit 61 to the load-lock chamber L1.
	US20080215276 discloses a method and system for controlling an overlay shift on an integrated circuit is disclosed. The method and system comprises utilizing a scanning electron microscope (SEM) to measure the overlay shift between a first mask and a second mask of the circuit after a second mask and comparing the overlay shift to information about the integrated circuit in a database. The method and system includes providing a control mechanism to analyze the overlay shift and feed forward to the fabrication process before a third mask for error correction.
	US20050273754 discloses a pattern data correction method is disclosed, which comprises preparing an integrated circuit pattern, setting a tolerance to the pattern that is allowable error range when the pattern is transferred on a substrate, creating a target pattern within the tolerance, and making correction for the target pattern to make a first correction pattern under a predetermined condition.
	US20050177811 discloses a method of setting a process parameter for use in manufacturing a semiconductor integrated circuit, comprising correcting a first pattern by using process parameter information to obtain a second pattern, the first pattern being one which corresponds to a design layout of the semiconductor integrated circuit, predicting a third pattern by using the process parameter information, the third pattern being one which corresponds to the second pattern and which is to be formed on a semiconductor wafer in an etching process, obtaining an evaluation value by comparing the third pattern with the first pattern, determining whether the evaluation value satisfies a preset condition, and changing the process parameter information when the evaluation value is found not to satisfy the preset condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117